Exhibit 10.1

Execution Version

 

FIRST AMENDMENT TO LICENSE AND COLLABORATION AGREEMENT

This FIRST AMENDMENT TO LICENSE AND COLLABORATION AGREEMENT is entered into as
of October 15, 2019 (this “First Amendment”), by and between Aclaris
Therapeutics, Inc., a Delaware corporation (“ATI”), and Rigel Pharmaceuticals,
Inc. (“Rigel”).

RECITALS

WHEREAS,  ATI and Rigel are parties to that certain License and Collaboration
Agreement, dated as of August 27, 2015 (the “Agreement”);

WHEREAS,  ATI and Rigel desire to amend the Agreement to, among other things,
delete all references to [***] and [***] Milestone Payments for [***],  as set
forth in this First Amendment;

WHEREAS, Rigel has offered the terms of this First Amendment on [***], pursuant
to discussions commencing on [***], and has indicated that such terms have been
extended until [***]  (“Offer Expiration Date”); and

WHEREAS, pursuant to Section 10.5 of the Agreement, the Agreement cannot be
amended or modified unless it is reduced to writing and signed by the respective
authorized officers of ATI and Rigel.

NOW, THEREFORE, in consideration of the Amendment Fee (as defined below) and
other agreements contained herein, ATI and Rigel, intending to be legally bound,
hereby agree as set forth herein.

AGREEMENT

1.



Defined Terms.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement.

2.



Amendment Fee.  Upon entering into this First Amendment, the Parties agree that
an amendment fee of $1,500,000.00 (the “Amendment Fee”) is due to Rigel.  The
Amendment Fee can be paid to Rigel anytime, but no later than in accordance with
the following schedule: (i) $500,000.00 on January 15, 2020; (ii) $500,000.00 on
April 15, 2020; and (iii) $500,000.00 on July 15, 2020 (“Payment Plan”).  For
the avoidance of doubt, the Amendment Fee for this First Amendment is due
whether or not the Agreement has been terminated.  

3.



Amendments.  

(a) Section 1.39 of the Agreement, and all references to the term “[***]”, are
hereby deleted in their entirety.

(b) Section 4.2 of the Agreement is hereby amended as follows:



certain identified information has been excluded from thIS exhibit because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed. OMISSIONS ARE DESIGNATED [***]



 

(i) Table 2 of Section 4.2 is hereby deleted in its entirety, and all references
throughout the Agreement to Table 2 of Section 4.2 are hereby deleted in their
entirety.

(ii) Section 4.2(d) is hereby deleted in its entirety.

(c) Section 4.3  of the Agreement is hereby amended as follows:

(i) Table 3 of Section 4.3 is hereby amended and restated as follows:

 

Table 3

Milestone Event

Milestone Payment

1)    [***]

$[***]

2)    [***]

$[***]

TOTAL

$10,500,000

 

(ii) Table 4 of Section 4.3 is hereby deleted in its entirety, and all
references throughout the Agreement to Table 4 of Section 4.3 are hereby deleted
in their entirety.

(iii) The second sentence of Section 4.3(a) is hereby amended and restated to
read as follows:

“Further, for the avoidance of doubt, in no event shall Rigel be entitled to
received from ATI more than $10,500,000, payable in accordance with this Section
4.3.”

(d) Section 9.3 of the Agreement is hereby amended and restated as follows:

“Section 9.3   Termination Without Cause.  ATI may terminate this Agreement for
any reason or no reason on sixty (60) days’ written notice to Rigel.”

(e) Section 9.6 of the Agreement is hereby deleted in its entirety.

4.



Agreement Regarding Deletions.  Rigel hereby agrees that this First Amendment
effectively removes any obligation for ATI or any assignee, successor or
sublicensee for any of the provisions that are deleted by this First Amendment,
and Rigel shall have no rights to assert any remedies regarding obligations in
such deleted provisions so long as this First Amendment is entered into by the
Offer Expiration Date. In furtherance of the foregoing, Rigel hereby agrees that
no payment is due, and Rigel hereby releases ATI from any and all claims Rigel
has had, has or may have, for the [***].

5.



Agreement Regarding Satisfaction of Milestone.  For the avoidance of doubt,
Rigel hereby agrees that the Milestone Payment for Milestone Event 1 of Table 1
has been satisfied as a result of [***].

6.



Agreement Regarding Commercially Reasonable Efforts.  Rigel hereby agrees, that
for purposes of the Agreement, including Section 2.6, from and after the date
hereof, ATI’s obligation

certain identified information has been excluded from thIS exhibit because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed. OMISSIONS ARE DESIGNATED [***]



 

to use Commercially Reasonable Efforts to Develop, seek Regulatory Approval for,
and Commercialize at least one (1) Product shall be deemed satisfied by ATI
using commercially reasonable efforts to find a Third Party to use Commercially
Reasonably Efforts to Develop, seek Regulatory Approval for, and Commercialize
at least one (1) Product.

7.



Assignability.  For the avoidance of the doubt, ATI shall be permitted to assign
this First Amendment and all rights and obligations hereunder, including the
Amendment Fee, and the Agreement, in accordance with Section 10.6 of the
Agreement; provided that if such assignment is pursuant to Section 10.6(b) of
the Agreement, such successor shall agree in writing to be bound by the terms of
the Agreement and this First Amendment as if it were the assigned party and ATI
shall notify Rigel in writing of such assignment within twenty (20) Business
Days of such assignment.    

8.



Effect of Late Payments or Non-Payments Hereunder.    Whether or not the
Agreement is in full force or is terminated, the Amendment Fee is due hereunder
and shall be paid no later than in accordance with the Payment Plan.  The
payment obligation of the Amendment Fee is accrued upon entry into this First
Amendment and survives both this First Amendment and the Agreement.  If any such
payments under the Payment Plan are late by more than [***], the entire
Amendment Fee, to the extent not paid to Rigel already, shall become due and
Rigel shall immediately have the right to terminate the Agreement if still in
force; and, Rigel shall have the right to proceed to arbitration in accordance
with Exhibit D of the Agreement and Section 10.4 to collect the unpaid portion
of the Amendment Fee.  The cure period of Section 9.2 and discussion period of
Section 10.2 shall not be applicable to any dispute between the Parties
regarding the payment of the Amendment Fee.        

9.



Miscellaneous.  Except as set forth in Section 8 of this First Amendment, the
terms and provisions of Article 10 of the Agreement are incorporated herein by
reference as if set forth herein in their entirety and shall apply to this First
Amendment,  mutatis mutandis.  Except as expressly provided in this First
Amendment, all other terms and conditions of the Agreement remain in full force
and effect. If there is a conflict between this First Amendment and the
Agreement, the terms of this First Amendment will prevail.

[Remainder of page intentionally left blank; signatures appear on following
page.]

 



certain identified information has been excluded from thIS exhibit because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed. OMISSIONS ARE DESIGNATED [***]



 

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first above written.

RIGEL PHARMACEUTICALS, INC.

 

By:

/s/ Dolly Vance

 

 

Name: Dolly Vance

 

 

Title: EVP, Corporate Affairs & GC

 

 

 

ACLARIS THERAPEUTICS, INC.

 

 

By:

/s/ Neal Walker

 

 

Name: Neal Walker

 

 

Title: President & CEO

 

 

 

 

[Signature Page to First Amendment to License and Collaboration Agreement]

certain identified information has been excluded from thIS exhibit because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed. OMISSIONS ARE DESIGNATED [***]

